DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14-31 and 33-38 are pending in this application.

Election/Restrictions

Applicant’s election of Group I (Claims 1-18) and of the species (sample: breast milk) in the reply filed on 03/03/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner notes that the Applicant’s amendments to the claims filed 03/03/2022 have necessitated a further Restriction requirement, further noting that Applicant is arguing that they have restored Unity of Invention, see Remarks filed 03/03/2022.







As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-12 and 14-18, drawn to a method of providing a metabololipidomic profile and SPM signature on the progress of the innate host defense response following blood clotting comprising the steps of:  (a) taking one or more measurements in a patient's blood sample, wherein the sample is obtained during the time-course of clotting or coagulation or following clotting or coagulation, of pro-thrombotic and pro-inflammatory mediators (eicosanoids) and specialized pro-resolving mediators (SPMs),
(b) removing adenosine ex vivo, wherein the removal of adenosine occurs before taking
the one or more measurements; wherein a personalized metabololipidomic profile is obtained.

II, claim(s) 19, drawn to a kit for measuring the profile of claim 1, wherein the kit comprises at least one component selected from the group consisting of: a. Negatively charged tubes containing human recombinant adenosine deaminase;
b. Mixture of internal standards containing at least one of d8-5-HETE, d5-RvD2, d5-LXA4, d4-LTB4, and d4-PGE2;
c. Antibody detection reagents specific to individual lipid mediator clusters (clusters A-F);
d. Antibody detection reagents specific to resolvin D1, resolvin D2, resolvin D3, resolvin D4, resolvin D5, and resolvin D6;
e. Antibody detection reagents specific to lipoxin A4, lipoxin Ba, 15-epi-lipoxin A4 (aspirin-triggered lipoxin A4), and 15-epi-lipoxin B4 (aspirin-triggered lipoxin Ba);
f. Antibody detection reagents specific to protectin D1 and 17-epi-protectin D1 (aspirin-triggered protectin D1);
g. Antibody detection reagents specific to maresin 1 and maresin 2;
h. Antibody detection reagents specific to resolvin E1, resolvin E2, and resolving E3
i. Antibodies specific for lipid mediators described above (c-h) in a cartridge for capture and isolation of lipid mediators for liquid chromatography separation and quantitation by mass spectrometry as a diagnostic of inflammation, infection, and resolution of inflammation and to monitor fatty acid nutrition and supplementation; and
j. Antibody cartridges (as in i) for isolation of a patient’s blood-derived SPMs and testing their functional bioactivity by measurement of phagocytosis and killing of bacteria in human whole blood.

III, claim(s) 20-31 and 33-37, drawn to a method of providing a metabololipidomic profile and SPM signature on the progress of the innate host defense comprising the steps of: (a) taking one or more measurements in a patient's sample, wherein the sample is a tissue or bodily fluid or excretion of pro-thrombotic and pro-inflammatory mediators (eicosanoids) and specialized pro-resolving mediators (SPMs);
(b) removing adenosine ex vivo, wherein the removal of adenosine occurs before taking
the one or more measurements; wherein a personalized metabololipidomic profile is obtained.

Group IV, claim(s) 38, drawn to a device for measuring the profile of claim 20 wherein the kit comprises at least one component selected from the group consisting of: 
k. Negatively charged tubes containing human recombinant adenosine deaminase;
l. Mixture of internal standards containing at least one of d8-5-HETE, d5-RvD2, d5-LXA4, d4-LTB4, and d4-PGE2;
m. Antibody detection reagents specific to individual lipid mediator clusters (clusters A-F3);
n. Antibody detection reagents specific to resolvin D1, resolvin D2, resolvin D3, resolvin D4, resolvin D5, and resolvin D6;
o. Antibody detection reagents specific to lipoxin A4, lipoxin Ba, 15-epi-lipoxin A4 (aspirin-triggered lipoxin A4), and 15-epi-lipoxin B4 (aspirin-triggered lipoxin B4);
p. Antibody detection reagents specific to protectin D1 and 17/-epi-protectin D1 (aspirin-triggered protectin D133;
q. Antibody detection reagents specific to maresin 1 and maresin 2;

s. Antibodies specific for lipid mediators described above (c-h) in a cartridge for capture and isolation of lipid mediators for liquid chromatography separation and quantitation by mass spectrometry as a diagnostic of inflammation, infection, and resolution of inflammation and to monitor fatty acid nutrition and supplementation, and
t. Antibody cartridges (as in i) for isolation of a patient's blood-derived SPMs and testing their functional bioactivity by measurement of phagocytosis and killing of bacteria in human whole blood.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a method of providing a metabololipidomic profile and SPM signature on the progress of the innate host defense response following blood clotting comprising the steps of:  (a) taking one or more measurements in a patient's blood sample, wherein the sample is obtained during the time-course of clotting or coagulation or following clotting or coagulation, of pro-thrombotic and pro-inflammatory mediators (eicosanoids) and specialized pro-resolving mediators (SPMs),



ex vivo, wherein the removal of adenosine occurs before taking the one or more measurements, wherein a personalized metabololipidomic profile is obtained, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Colas et al. (2014), of record, and as evidenced by Afrasabian et al. (2013), Alrokayan (2002), Kuno et al. (2006) and Shu et al. (2005).

Colas et al. teaches a method comprising:  isolating fresh individual serum was after 24 hours coagulation ex vivo at room temperature (Pg. C42, Column 2, Lines 10-13) and measuring SPM and eicosanoids therein (Pg. C44, Column 1, Lines 11-38 and Column 2, Lines 1-31 and C52, Table 5).

Alfrasabian et al. teaches that the average normal level of serum adenosine deaminase (ADA) in humans was 10.69 U/L, 15.3 U/L or 19.9 U/L or 10.69, 15.3 or 19.9 mU/ml (Pg. 253, Column 1, Lines 27-29 and Column 2, Lines 12-16). 

Alrokayan teaches that camel ADA is active at room temperature (Pg. 1609, Column 2, Lines 31-37).

Kuno et al. teaches a recombinant human ADA which is active at room temperature (Pg. 243, Fig. 1 and Pg. 244, Fig. 2).

et al. teaches a murine ADA which was active at room temperature (20 ºC) (Pg. 608, Column 1, Lines 19-21).

It would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention that the human serum isolated after 24 hours coagulation ex vivo at room temperature would inherently contain adenosine deaminase (ADA) enzyme, as evidenced by the teachings of Alfrasabian et al. above.  It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention that the ADA would be active and therefore actively removing adenosine from the serum sample during said room temperature incubation, as evidenced by the teachings of Alrokayan, Kuno et al. and Shu et al. whom all show that mammalian and human ADA is active at room temperature.  

The Examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.




If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/09/2022